This is a companion case with that of Crum v. Mt. ShastaPower Corp. In this case an injunction was also issued and a judgment for $65,000 damages was rendered against the defendant. On appeal that judgment was reversed. (Albaugh v. Mt. ShastaPower Corp., 117 Cal.App. 612 [4 P.2d 574].) The legal principles which were involved in this case are, in every respect, similar to those which were determined in the Crum case.
[1] Following the opinion of the appellate court in this case a remittitur was issued directing the levying of costs against the respondent pursuant to rule XXIII of the Supreme Court. In due time a motion to recall and modify this remittitur was properly made. For the same reasons assigned in the opinion in the case of Crum v. Mt. Shasta Power Corp., ante, p. 90 [12 P.2d 134], *Page 780 
this day filed, the motion to recall and modify the remittitur
is denied.
Preston, P.J., and Plummer, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 1, 1932, and an application by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 1, 1932.
Preston, J., did not participate.